Citation Nr: 1631338	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  07-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tremors, to include as due to exposure to herbicides, chemicals, radiation, or asbestos.  

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  During the appeal, the Veteran's file was transferred to the RO in New York, New York.  The Veteran's claim was remanded by the Board in April 2009, July 2010, October 2011, and October 2014.

Consistent with the Board's prior findings, the Board notes that a claim for service connection for a disability manifested by tremors and spasms was previously denied in an unappealed rating decision dated July 2004.  Subsequent to the rating decision, pertinent service personnel records were added to the claims file.  The subsequent records included the Veteran's record of assignments and his graduation certificate from the U.S. Army Ordinance and Chemical Center and School.  As the Veteran's record of assignments and graduation certificate document his duty location during periods of claimed exposure to various hazards, these records are relevant to his claim for service connection for the above claimed condition and, therefore, the July 2004 rating decision is rendered non-final.  Therefore, the Board has taken jurisdiction of this claim as an original claim of service connection and will review it on a de novo basis, as opposed to requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

A disability manifested by tremors had its onset as a result of  military service.

CONCLUSION OF LAW

The criteria for service connection for tremors are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Board notes at the onset that, while Parkinson's disease is among the list of diseases for which presumptive service connection is available based on exposure to herbicide agents during active military, naval, or air service, in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, the Veteran's instant claim for tremors is not an enumerated presumptive disability.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Facts

In August 2004 the Veteran submitted correspondence.  The Veteran stated that he was stationed at an ammunition storage area in Camp Ames, Korea.  The Veteran stated that the tropical climate caused vegetation to grow extremely fast, and that in the summer of 1975 barrels marked as "Standard Defoliant" were brought into the Camp.  The Veteran asserted that when exposed to the sun and heat, liquid leaked from the barrels.  The Veteran also asserted that he witnessed laborers use a backpack type sprayer to apply the chemical to plants near the fence lines.  The Veteran stated that he worked at the main gate and was thus in close proximity to the sprayed materials.  The Veteran noted that insecticide was used to combat mosquitoes in Korea.  The Veteran also asserted exposure to radiation during chemical ordinance school.

In July 2009 the Veteran underwent a VA examination.  The examiner noted the Veteran's periods of service, and foreign service in Korea from June 1974 to January 1975.  The Veteran was diagnosed with tremors, of unknown origin.  The examiner noted the Veteran's statements regarding his exposure to defoliant, and the examiner stated that the Veteran's exposure to defoliate other than Agent Orange, more likely than not, could have resulted in the Veteran developing his tremors.  

An October 2010 VA examination is associated with the record.  The examiner noted the Veteran's military history working as a chemical specialist in-service and that he was exposed to insecticides, ammo, and primers.  The Veteran was given a final diagnosis of tremors, and the examiner was unable to give a nexus opinion without resorting to speculation.

In May 2014 a seizure disorders Disability Benefits Questionnaire (DBQ) was associated with the record.  The examiner concluded that the Veteran's tremors were not at least as likely related to the Veteran's service.  The examiner noted a review of the Veteran's neurological examination, history of head tremor, recent imaging, chemical and radiation exposure, review of literature, and private neurologist notes provided no rationale or explanation to substantiate the opinion. 

In November 2015 another medical opinion was associated with the record.  The examiner noted that the etiology of essential tremors is unknown.  The examiner
noted review of literature which showed no reasonable correlation between essential tremor and environmental exposure including chemical, radiation, asbestos, household insecticide, etc. 

The Veteran's DD-214s reflects that the Veteran served as a military policeman and had service in Korea.  Service Personnel Records also show that the Veteran received a diploma in February 1977 for completing U.S. Army Ordnance and Chemical Center School. 

Analysis

The Veteran's diagnosis of essential tremors throughout the appeal period fulfills the current disability element of service connection.  

The Veteran is not entitled to presumed exposure to herbicides based on the fact that his service in Korea was not during April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv); see also M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-p (listing units and other military entities identified as operating in or near the Korean DMZ during the qualified time period).  However, the evidence of record shows that the Veteran was in fact exposed to chemicals on a direct basis.  The Board notes that the Veteran's MOS as a security policeman in Korea, is akin to the special provisions for those who worked at or near the base perimeter in Thailand.  See M21-1MR at IV.ii.2.C.10.q.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  However, when determining whether or not lay evidence is competent, it must be done a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the Veteran's lay observations of seeing chemicals leak out of barrels, his statements that he saw laborers spray defoliate near the perimeter, and his work near the perimeter as a military policeman, along with his completion of U.S. Army Ordnance and Chemical Center School, with training and advanced knowledge with chemicals, is competent and credible evidence with regard to direct exposure of chemicals.  Thus, the Board finds that the Veteran was exposed to defoliant chemicals in-service.      

Finally with regard to nexus, the Board finds the July 2009 VA opinion is the most probative opinion of record.  The October 2010 VA examiner was unable to give an opinion without resorting to speculation, and while that is not per se inadequate, the examiner did not provide a basis for that determination, and the opinion is afforded low probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The May 2014 VA opinion is provided low value because no rationale or explanation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, while the November 2015 opinion determined that the etiology of essential tremors are largely unknown, the opinion fails to discredit the July 2009 VA opinion which offered a positive nexus.  Thus, as the July 2009 VA opinion noted the Veteran's military history and exposure to defoliant other than Agent Orange, the Board finds that it is sufficiently probative to fulfill the nexus element. See Prejean v. West, 13 Vet. App. 444 (2000). 

The Veteran has shown a current disability, exposure to defoliant chemicals based on his specific circumstances in-service, and the positive nexus opinion from July 2009 holds the most probative value.  The criteria for service connection have been fulfilled. The benefit of the doubt is resolved in the Veteran's favor.


ORDER

Entitlement to service connection for tremors is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


